UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-01530 Name of Registrant: Vanguard Explorer Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: July 31, 2014 Item 1: Schedule of Investments Vanguard Explorer Fund Schedule of Investments As of July 31, 2014 Market Value Shares ($000) Common Stocks (97.3%) 1 Consumer Discretionary (16.6%) * Urban Outfitters Inc. 2,458,815 87,853 * LKQ Corp. 2,461,560 64,382 * Crocs Inc. 3,876,300 61,517 * Imax Corp. 2,287,437 60,137 Churchill Downs Inc. 652,778 56,465 * Life Time Fitness Inc. 1,370,335 53,923 * Ulta Salon Cosmetics & Fragrance Inc. 551,480 50,918 * CarMax Inc. 1,000,505 48,835 * Tumi Holdings Inc. 2,179,561 45,945 * Tenneco Inc. 685,807 43,686 Service Corp. International 2,038,105 42,800 Tractor Supply Co. 670,655 41,695 * Live Nation Entertainment Inc. 1,694,295 39,325 * HomeAway Inc. 1,109,646 38,527 Dana Holding Corp. 1,714,740 38,376 Wolverine World Wide Inc. 1,560,053 37,847 Texas Roadhouse Inc. Class A 1,508,690 37,536 *,^ Conn's Inc. 926,740 37,070 DSW Inc. Class A 1,375,208 36,567 * Five Below Inc. 985,753 36,098 Cheesecake Factory Inc. 809,758 34,722 HSN Inc. 603,480 33,729 Signet Jewelers Ltd. 305,826 31,130 * Standard Pacific Corp. 4,079,700 30,761 Lennar Corp. Class A 837,615 30,347 New York Times Co. Class A 2,369,436 29,594 *,2 Denny's Corp. 4,291,881 29,399 * DreamWorks Animation SKG Inc. Class A 1,448,640 28,973 * Cabela's Inc. 483,600 28,223 * Buffalo Wild Wings Inc. 193,766 28,158 * Dorman Products Inc. 635,695 27,576 * Jarden Corp. 482,400 26,966 * Under Armour Inc. Class A 397,875 26,558 National CineMedia Inc. 1,566,637 25,160 Brunswick Corp. 602,110 24,283 Dick's Sporting Goods Inc. 562,765 23,934 * Deckers Outdoor Corp. 267,500 23,676 * Steven Madden Ltd. 676,392 21,543 Hanesbrands Inc. 210,600 20,578 Movado Group Inc. 479,522 19,627 Six Flags Entertainment Corp. 489,332 18,702 * Vitamin Shoppe Inc. 420,150 17,919 Monro Muffler Brake Inc. 349,220 17,737 * Del Frisco's Restaurant Group Inc. 789,538 16,833 * Krispy Kreme Doughnuts Inc. 1,093,556 16,742 * Ascena Retail Group Inc. 969,100 15,564 Brinker International Inc. 346,909 15,555 Carter's Inc. 192,794 14,760 * Grand Canyon Education Inc. 297,015 12,772 * Gentherm Inc. 302,723 12,669 Ryland Group Inc. 376,577 12,088 Abercrombie & Fitch Co. 305,000 11,999 * Francesca's Holdings Corp. 933,200 11,926 * BJ's Restaurants Inc. 338,610 11,604 * Sally Beauty Holdings Inc. 444,500 11,535 * Discovery Communications Inc. 135,400 11,387 Ross Stores Inc. 171,500 11,045 Sotheby's 275,340 10,917 *,^ Outerwall Inc. 194,421 10,697 * Hibbett Sports Inc. 201,946 10,079 Callaway Golf Co. 1,291,800 9,818 Cinemark Holdings Inc. 295,100 9,679 Vail Resorts Inc. 126,992 9,588 Capella Education Co. 149,768 9,579 * Bloomin' Brands Inc. 484,135 9,484 * Bravo Brio Restaurant Group Inc. 601,000 8,955 * Chuy's Holdings Inc. 306,442 8,780 * iRobot Corp. 269,466 8,723 * Sonic Corp. 410,955 8,486 * Cumulus Media Inc. Class A 1,605,948 8,319 * Tesla Motors Inc. 31,539 7,043 * Vince Holding Corp. 205,200 6,934 * Express Inc. 374,400 5,826 * Shutterfly Inc. 117,300 5,785 PetSmart Inc. 80,873 5,511 Dunkin' Brands Group Inc. 122,197 5,237 * Zulily Inc. Class A 142,515 4,934 Pier 1 Imports Inc. 320,271 4,823 *,^ SodaStream International Ltd. 127,000 4,191 * Liberty Ventures Class A 58,000 4,011 Cablevision Systems Corp. Class A 198,600 3,817 Domino's Pizza Inc. 51,942 3,740 * ServiceMaster Global Holdings Inc. 208,501 3,663 Polaris Industries Inc. 22,400 3,305 * Skechers U.S.A. Inc. Class A 61,300 3,198 * Starz 111,000 3,165 * Popeyes Louisiana Kitchen Inc. 72,833 2,935 Brown Shoe Co. Inc. 100,900 2,844 Lions Gate Entertainment Corp. 91,287 2,812 Nutrisystem Inc. 162,800 2,613 * Murphy USA Inc. 52,700 2,604 * Tower International Inc. 82,000 2,583 * Barnes & Noble Inc. 123,900 2,580 * Asbury Automotive Group Inc. 36,100 2,438 * Strayer Education Inc. 46,300 2,399 *,^ GoPro Inc. Class A 50,000 2,399 *,^ Smith & Wesson Holding Corp. 193,500 2,390 * Red Robin Gourmet Burgers Inc. 36,600 2,356 Jack in the Box Inc. 40,800 2,333 ^ Buckle Inc. 49,400 2,198 Dillard's Inc. Class A 17,200 2,051 La-Z-Boy Inc. 97,000 2,041 GNC Holdings Inc. Class A 54,600 1,791 Goodyear Tire & Rubber Co. 66,300 1,669 Tupperware Brands Corp. 21,000 1,528 * Genesco Inc. 19,723 1,504 Williams-Sonoma Inc. 22,100 1,482 Sturm Ruger & Co. Inc. 28,550 1,426 * Orbitz Worldwide Inc. 142,600 1,262 * Multimedia Games Holding Co. Inc. 48,600 1,172 Columbia Sportswear Co. 14,900 1,114 Ruth's Hospitality Group Inc. 90,100 1,023 * Kirkland's Inc. 54,100 1,018 * Visteon Corp. 10,600 1,012 * Markit Ltd. 39,760 1,006 * Universal Electronics Inc. 19,600 934 * Michaels Cos. Inc. 59,898 903 Foot Locker Inc. 13,500 642 AMC Entertainment Holdings Inc. 25,900 586 * Global Sources Ltd. 27,500 203 * Martha Stewart Living Omnimedia Inc. Class A 38,700 175 * Radio One Inc. 33,300 146 * ANN Inc. 3,271 120 Consumer Staples (2.1%) * United Natural Foods Inc. 831,444 48,739 ^ Herbalife Ltd. 806,588 42,265 Ingredion Inc. 520,845 38,350 Glanbia plc 1,347,697 20,734 PriceSmart Inc. 236,575 19,470 * Boulder Brands Inc. 1,153,757 13,095 * TreeHouse Foods Inc. 155,800 11,451 Sanderson Farms Inc. 123,824 11,279 Inter Parfums Inc. 394,275 10,303 * Natural Grocers by Vitamin Cottage Inc. 367,400 8,333 * Annie's Inc. 258,200 7,534 * Rite Aid Corp. 487,400 3,261 * Sprouts Farmers Market Inc. 93,600 2,856 Keurig Green Mountain Inc. 22,400 2,672 * Pilgrim's Pride Corp. 92,886 2,597 Casey's General Stores Inc. 31,771 2,102 * Omega Protein Corp. 49,800 698 * SUPERVALU Inc. 69,000 633 Energy (5.6%) * Dresser-Rand Group Inc. 802,379 47,750 Energen Corp. 548,420 44,768 ^ Core Laboratories NV 301,283 44,117 Superior Energy Services Inc. 1,299,852 43,675 Trican Well Service Ltd. 2,887,800 41,688 Western Refining Inc. 950,580 38,936 Cabot Oil & Gas Corp. 959,435 31,613 * RSP Permian Inc. 1,061,200 31,358 * Paramount Resources Ltd. Class A 540,500 27,651 * Bonanza Creek Energy Inc. 491,560 27,557 * Gulfport Energy Corp. 492,233 26,290 * Atwood Oceanics Inc. 533,525 25,689 Alon USA Energy Inc. 1,855,992 23,850 * Carrizo Oil & Gas Inc. 333,650 20,489 *,^ Halcon Resources Corp. 3,191,625 18,990 * Southwestern Energy Co. 458,200 18,594 * Dril-Quip Inc. 140,065 14,114 * Kodiak Oil & Gas Corp. 829,323 12,888 Oceaneering International Inc. 188,100 12,774 * Rex Energy Corp. 914,179 12,607 * Basic Energy Services Inc. 495,959 11,898 * Athlon Energy Inc. 228,000 10,866 * RigNet Inc. 162,549 9,041 RPC Inc. 400,150 9,003 * Oasis Petroleum Inc. 167,400 8,948 * Forum Energy Technologies Inc. 258,200 8,595 * Penn Virginia Corp. 635,069 8,269 Range Resources Corp. 98,900 7,476 * Oil States International Inc. 93,800 5,749 * Key Energy Services Inc. 812,784 4,990 SM Energy Co. 53,200 4,178 *,^ CHC Group Ltd. 539,134 3,882 * REX American Resources Corp. 34,400 2,902 * Kosmos Energy Ltd. 276,300 2,661 * Matrix Service Co. 70,400 1,890 * Alpha Natural Resources Inc. 526,200 1,784 * Abraxas Petroleum Corp. 289,200 1,475 * Clayton Williams Energy Inc. 13,800 1,468 World Fuel Services Corp. 34,118 1,465 * Transocean Partners LLC 37,900 921 *,^ Pacific Ethanol Inc. 32,900 587 * Quicksilver Resources Inc. 146,000 274 Financials (8.4%) NASDAQ OMX Group Inc. 1,801,327 75,998 * Affiliated Managers Group Inc. 349,006 69,539 PacWest Bancorp 1,123,943 46,835 International Bancshares Corp. 1,687,297 42,773 Pebblebrook Hotel Trust 1,154,059 42,008 Zions Bancorporation 1,442,580 41,575 Assured Guaranty Ltd. 1,690,600 37,734 Redwood Trust Inc. 1,935,840 36,742 Douglas Emmett Inc. 1,150,100 32,766 * Encore Capital Group Inc. 755,218 32,082 Financial Engines Inc. 811,063 31,591 * MSCI Inc. Class A 681,000 30,815 *,2 eHealth Inc. 1,456,325 30,146 Primerica Inc. 633,200 29,178 Solar Capital Ltd. 1,433,800 28,246 Och-Ziff Capital Management Group LLC Class A 2,055,576 27,976 First Industrial Realty Trust Inc. 1,488,835 26,873 Synovus Financial Corp. 1,125,053 26,495 * WisdomTree Investments Inc. 2,518,356 25,838 MFA Financial Inc. 2,584,725 21,040 Radian Group Inc. 1,559,441 19,743 * MGIC Investment Corp. 2,548,000 18,830 * Portfolio Recovery Associates Inc. 306,400 18,065 HFF Inc. Class A 519,422 17,640 STAG Industrial Inc. 720,900 16,465 * Signature Bank 140,237 16,042 ^ Cohen & Steers Inc. 345,352 14,336 PrivateBancorp Inc. 455,697 13,124 Evercore Partners Inc. Class A 230,880 12,597 * SVB Financial Group 111,500 12,156 Jones Lang LaSalle Inc. 92,561 11,450 LPL Financial Holdings Inc. 228,086 10,830 American Equity Investment Life Holding Co. 477,729 10,577 * Hilltop Holdings Inc. 405,100 8,305 Intercontinental Exchange Inc. 43,200 8,304 First Horizon National Corp. 682,975 8,045 Lexington Realty Trust 641,080 7,013 Cardinal Financial Corp. 347,919 6,144 Bank of the Ozarks Inc. 182,469 5,615 East West Bancorp Inc. 163,300 5,562 Lazard Ltd. Class A 86,900 4,545 * Cowen Group Inc. Class A 878,013 3,512 Waddell & Reed Financial Inc. Class A 62,100 3,278 * Credit Acceptance Corp. 21,535 2,449 Universal Insurance Holdings Inc. 200,300 2,416 * World Acceptance Corp. 28,076 2,276 Nelnet Inc. Class A 49,676 2,048 * Howard Hughes Corp. 13,900 2,021 * Strategic Hotels & Resorts Inc. 158,500 1,809 Omega Healthcare Investors Inc. 46,400 1,695 Ryman Hospitality Properties Inc. 32,600 1,557 Columbia Property Trust Inc. 57,800 1,474 Extra Space Storage Inc. 28,000 1,448 Apartment Investment & Management Co. Class A 36,100 1,234 DuPont Fabros Technology Inc. 33,200 910 Fidelity & Guaranty Life 36,100 780 * Geo Group Inc. 21,800 750 Sovran Self Storage Inc. 9,600 737 * Realogy Holdings Corp. 17,700 651 GAMCO Investors Inc. 6,800 521 * BofI Holding Inc. 5,900 440 Montpelier Re Holdings Ltd. 9,200 272 * Western Alliance Bancorp 11,200 256 Universal Health Realty Income Trust 5,000 210 Federal Realty Investment Trust 900 110 Health Care (16.3%) Cooper Cos. Inc. 631,727 101,632 West Pharmaceutical Services Inc. 2,473,195 100,783 * Salix Pharmaceuticals Ltd. 522,241 68,889 * Bruker Corp. 2,892,280 65,742 * Alkermes plc 1,428,832 61,097 * Globus Medical Inc. 2,460,027 54,859 * Akorn Inc. 1,613,873 54,759 Kindred Healthcare Inc. 2,246,219 53,685 Universal Health Services Inc. Class B 426,170 45,430 * LifePoint Hospitals Inc. 609,940 43,745 * Charles River Laboratories International Inc. 788,270 42,732 ^ ResMed Inc. 818,109 42,329 * ICON plc 778,723 40,338 * Hospira Inc. 708,100 39,278 * Allscripts Healthcare Solutions Inc. 2,394,800 38,125 * ABIOMED Inc. 1,468,700 37,599 * Insulet Corp. 1,048,885 37,068 * Cyberonics Inc. 621,549 36,964 * WellCare Health Plans Inc. 579,910 36,175 * athenahealth Inc. 275,558 34,279 * Cepheid 847,000 31,881 * Hologic Inc. 1,183,000 30,841 * Mettler-Toledo International Inc. 117,459 30,203 * Actavis plc 135,995 29,138 * Nektar Therapeutics 2,478,300 26,146 * Align Technology Inc. 465,535 25,237 * Covance Inc. 290,820 24,406 * TESARO Inc. 838,808 24,124 * Bio-Rad Laboratories Inc. Class A 209,240 24,060 * Team Health Holdings Inc. 420,900 23,802 * Alnylam Pharmaceuticals Inc. 422,043 22,811 *,^ Exact Sciences Corp. 1,407,230 21,967 * Medidata Solutions Inc. 454,377 20,374 * QIAGEN NV 827,000 20,204 * Wright Medical Group Inc. 643,239 19,825 * Catamaran Corp. 435,057 19,791 * Acadia Healthcare Co. Inc. 413,587 19,712 * Brookdale Senior Living Inc. 551,360 19,105 * CareFusion Corp. 422,408 18,497 PerkinElmer Inc. 388,997 17,979 * Illumina Inc. 112,300 17,958 * Capital Senior Living Corp. 717,695 17,684 * Vertex Pharmaceuticals Inc. 194,100 17,257 * IPC The Hospitalist Co. Inc. 339,495 16,696 * Tornier NV 772,512 16,014 * Luminex Corp. 811,260 14,765 * Spectranetics Corp. 573,497 14,710 * Neogen Corp. 331,850 14,489 * Hyperion Therapeutics Inc. 600,440 13,672 * PTC Therapeutics Inc. 484,000 12,787 * Cerner Corp. 226,900 12,525 * Auxilium Pharmaceuticals Inc. 625,000 12,512 * IDEXX Laboratories Inc. 94,000 11,701 * Air Methods Corp. 231,839 11,650 * PharMerica Corp. 406,585 10,974 * Molina Healthcare Inc. 265,800 10,858 * WuXi PharmaTech Cayman Inc. ADR 338,658 10,434 Trinity Biotech plc ADR 415,577 9,654 * NuVasive Inc. 254,600 9,517 * Prestige Brands Holdings Inc. 306,015 9,425 * HMS Holdings Corp. 490,455 9,029 * Thoratec Corp. 274,800 8,931 * Sarepta Therapeutics Inc. 403,660 8,614 * Horizon Pharma Inc. 969,200 8,238 * Alexion Pharmaceuticals Inc. 51,262 8,150 * Jazz Pharmaceuticals plc 44,407 6,205 * NPS Pharmaceuticals Inc. 219,820 6,142 * Cardiovascular Systems Inc. 222,000 5,994 * Incyte Corp. 116,490 5,541 *,^ Insys Therapeutics Inc. 203,028 5,488 *,^ TherapeuticsMD Inc. 1,167,856 5,419 * Endologix Inc. 351,328 4,971 * Cubist Pharmaceuticals Inc. 81,400 4,957 * Ligand Pharmaceuticals Inc. 95,000 4,671 * Lannett Co. Inc. 137,435 4,619 * DexCom Inc. 105,816 3,987 * United Therapeutics Corp. 42,700 3,883 * Pacira Pharmaceuticals Inc. 41,829 3,848 * HealthEquity Inc. 217,100 3,821 * Centene Corp. 51,400 3,705 * PAREXEL International Corp. 66,400 3,556 * MacroGenics Inc. 175,120 3,555 * Quintiles Transnational Holdings Inc. 57,100 3,136 * Quidel Corp. 130,390 3,112 * Aratana Therapeutics Inc. 267,205 3,081 * Zeltiq Aesthetics Inc. 145,090 2,937 * Medivation Inc. 39,446 2,928 * Seattle Genetics Inc. 82,500 2,904 PDL BioPharma Inc. 309,500 2,903 * Natus Medical Inc. 96,600 2,779 * Revance Therapeutics Inc. 89,409 2,743 * Synageva BioPharma Corp. 39,071 2,673 * Novadaq Technologies Inc. 167,344 2,567 * Neurocrine Biosciences Inc. 186,812 2,537 * Anika Therapeutics Inc. 59,600 2,507 * Isis Pharmaceuticals Inc. 80,500 2,495 * Clovis Oncology Inc. 66,472 2,423 * CorVel Corp. 56,075 2,259 * MedAssets Inc. 102,900 2,186 * Providence Service Corp. 52,400 2,076 * Alliance HealthCare Services Inc. 63,200 1,804 * XOMA Corp. 453,730 1,760 * Myriad Genetics Inc. 48,400 1,747 *,^ CytRx Corp. 451,302 1,471 * Prothena Corp. plc 80,994 1,406 Questcor Pharmaceuticals Inc. 14,524 1,307 * Cara Therapeutics Inc. 68,200 870 * Depomed Inc. 71,600 712 * ZIOPHARM Oncology Inc. 200,000 626 * ARIAD Pharmaceuticals Inc. 107,700 620 Chemed Corp. 6,006 612 * Cytokinetics Inc. 133,100 563 * Dyax Corp. 54,400 512 * Halozyme Therapeutics Inc. 49,200 479 * Sagent Pharmaceuticals Inc. 18,600 474 HealthSouth Corp. 12,200 468 * Synergy Pharmaceuticals Inc. 125,100 457 *,^ Dendreon Corp. 209,700 434 *,^ Galena Biopharma Inc. 124,482 354 * Concert Pharmaceuticals Inc. 26,100 213 * BioCryst Pharmaceuticals Inc. 15,300 192 * Progenics Pharmaceuticals Inc. 33,846 162 * Addus HomeCare Corp. 6,200 137 Industrials (16.1%) * Armstrong World Industries Inc. 1,454,705 70,815 MSC Industrial Direct Co. Inc. Class A 762,758 65,056 * IHS Inc. Class A 475,945 62,525 Waste Connections Inc. 1,204,910 57,040 * WESCO International Inc. 648,098 50,869 Pentair plc 767,725 49,188 AO Smith Corp. 1,006,015 46,981 * JetBlue Airways Corp. 4,219,650 45,235 Chicago Bridge & Iron Co. NV 748,705 44,413 * Teledyne Technologies Inc. 485,923 44,316 EnerSys 685,735 43,496 Manpowergroup Inc. 493,050 38,404 * Middleby Corp. 521,001 37,960 * Stericycle Inc. 317,190 37,317 * MRC Global Inc. 1,362,280 36,550 AMETEK Inc. 730,365 35,561 Watsco Inc. 386,110 34,584 * Advisory Board Co. 687,662 34,479 Kennametal Inc. 790,271 33,413 John Bean Technologies Corp. 1,280,743 33,363 * Quanta Services Inc. 936,965 31,379 Acuity Brands Inc. 280,890 30,131 * Esterline Technologies Corp. 274,600 29,808 * AerCap Holdings NV 670,906 29,272 RBC Bearings Inc. 527,194 29,249 * Moog Inc. Class A 434,738 28,701 Flowserve Corp. 382,275 28,304 * United Rentals Inc. 253,836 26,881 * DXP Enterprises Inc. 368,606 26,182 * Swift Transportation Co. 1,261,300 25,794 Herman Miller Inc. 835,649 24,434 * B/E Aerospace Inc. 285,727 24,327 * Clean Harbors Inc. 416,390 23,997 *,2 American Woodmark Corp. 798,759 23,484 Robert Half International Inc. 479,527 23,329 * Trex Co. Inc. 798,370 22,474 Carlisle Cos. Inc. 280,820 22,471 * Generac Holdings Inc. 485,685 21,079 * Saia Inc. 451,619 20,616 * Proto Labs Inc. 249,803 20,234 *,^ FuelCell Energy Inc. 8,126,300 20,153 Watts Water Technologies Inc. Class A 342,025 19,995 Corporate Executive Board Co. 311,831 19,355 * TriMas Corp. 595,133 18,854 * Genesee & Wyoming Inc. Class A 175,630 17,516 * Rush Enterprises Inc. Class A 491,496 17,315 * Huron Consulting Group Inc. 285,165 17,235 Tennant Co. 229,573 16,747 * H&E Equipment Services Inc. 397,679 14,388 Ryder System Inc. 163,785 14,107 Kaman Corp. 350,827 14,037 * Copart Inc. 406,008 13,553 * Avis Budget Group Inc. 233,929 13,144 * Verisk Analytics Inc. Class A 218,200 13,101 * Sensata Technologies Holding NV 269,554 12,464 * Hexcel Corp. 333,750 12,432 HEICO Corp. Class A 302,922 12,211 * WageWorks Inc. 290,639 12,131 Universal Forest Products Inc. 276,215 12,093 Mobile Mini Inc. 301,500 11,385 * NCI Building Systems Inc. 652,392 10,934 Knight Transportation Inc. 434,380 10,408 Exponent Inc. 142,322 10,116 McGrath RentCorp 289,000 9,985 * Rexnord Corp. 335,731 9,035 Columbus McKinnon Corp. 351,297 8,168 * Astronics Corp. 139,400 8,085 MSA Safety Inc. 152,873 7,916 KAR Auction Services Inc. 246,330 7,220 * CAI International Inc. 363,230 6,934 * Spirit Airlines Inc. 98,231 6,426 Towers Watson & Co. Class A 54,400 5,550 Ritchie Bros Auctioneers Inc. 228,309 5,530 Heartland Express Inc. 235,624 5,290 Woodward Inc. 103,177 5,155 * Kirby Corp. 42,701 4,973 * Orbital Sciences Corp. 193,500 4,967 * Roadrunner Transportation Systems Inc. 197,548 4,966 Expeditors International of Washington Inc. 114,871 4,960 * Polypore International Inc. 113,971 4,912 * Chart Industries Inc. 62,800 4,776 IDEX Corp. 54,150 4,106 Trinity Industries Inc. 93,300 4,072 Alaska Air Group Inc. 90,748 3,990 * WABCO Holdings Inc. 40,900 3,987 Copa Holdings SA Class A 24,600 3,736 Huntington Ingalls Industries Inc. 40,500 3,682 * Spirit AeroSystems Holdings Inc. Class A 111,300 3,625 Cintas Corp. 53,900 3,374 Pitney Bowes Inc. 123,800 3,350 Lincoln Electric Holdings Inc. 48,600 3,229 Greenbrier Cos. Inc. 48,400 3,119 Lennox International Inc. 36,100 3,080 Deluxe Corp. 55,909 3,076 ITT Corp. 64,800 2,979 Manitowoc Co. Inc. 109,100 2,898 * TriNet Group Inc. 116,019 2,715 * Power Solutions International Inc. 43,030 2,628 Steelcase Inc. Class A 147,179 2,222 RR Donnelley & Sons Co. 128,000 2,222 Mueller Water Products Inc. Class A 283,700 2,199 Altra Industrial Motion Corp. 61,500 1,928 * DigitalGlobe Inc. 70,300 1,838 Toro Co. 27,800 1,649 Hyster-Yale Materials Handling Inc. 19,200 1,538 * Korn/Ferry International 46,400 1,365 Harsco Corp. 34,000 859 AMERCO 2,000 526 Barrett Business Services Inc. 5,600 320 AAON Inc. 13,200 259 HNI Corp. 5,800 205 Information Technology (22.8%) * Alliance Data Systems Corp. 401,648 105,348 * PTC Inc. 2,374,376 85,383 * Cadence Design Systems Inc. 4,723,377 79,494 * Ultimate Software Group Inc. 549,864 74,182 * Euronet Worldwide Inc. 1,416,332 70,873 * Bankrate Inc. 3,666,264 61,813 * TiVo Inc. 4,509,610 60,699 * Demandware Inc. 876,985 52,830 * Silicon Laboratories Inc. 1,264,700 51,511 Teradyne Inc. 2,802,320 51,058 * Dealertrack Technologies Inc. 1,266,189 47,571 * Microsemi Corp. 1,879,800 45,078 * WNS Holdings Ltd. ADR 2,234,375 45,023 * Atmel Corp. 5,042,905 41,352 * CoStar Group Inc. 285,347 41,013 * Electronics For Imaging Inc. 895,255 39,454 * First Solar Inc. 615,678 38,855 IAC/InterActiveCorp 575,264 38,658 * ON Semiconductor Corp. 4,496,820 38,493 * Aspen Technology Inc. 885,370 38,460 * Sapient Corp. 2,572,045 37,963 Belden Inc. 558,465 37,920 * Verint Systems Inc. 782,470 36,729 * Informatica Corp. 1,127,445 35,763 * Pandora Media Inc. 1,414,691 35,537 * Mellanox Technologies Ltd. 838,211 34,911 * Finisar Corp. 1,761,395 34,752 * Concur Technologies Inc. 373,050 34,679 * Ruckus Wireless Inc. 2,680,200 34,601 * F5 Networks Inc. 302,495 34,058 Convergys Corp. 1,753,011 33,991 * Constant Contact Inc. 1,045,100 32,534 * Red Hat Inc. 532,100 30,926 * WEX Inc. 276,100 29,797 * Aruba Networks Inc. 1,640,495 29,299 * Cardtronics Inc. 695,900 26,834 * Freescale Semiconductor Ltd. 1,279,200 25,610 * SunPower Corp. Class A 688,400 25,285 *,^ Ubiquiti Networks Inc. 637,724 24,380 * Proofpoint Inc. 687,819 24,259 FactSet Research Systems Inc. 199,650 23,984 * SPS Commerce Inc. 448,974 23,953 Heartland Payment Systems Inc. 499,669 23,734 Monolithic Power Systems Inc. 570,890 23,543 j2 Global Inc. 480,096 23,486 * SS&C Technologies Holdings Inc. 529,708 22,942 * Super Micro Computer Inc. 869,502 22,755 * Tyler Technologies Inc. 250,309 22,711 * Cognex Corp. 545,900 22,371 *,^ Stratasys Ltd. 215,449 21,661 * Syntel Inc. 248,652 21,476 * Ciena Corp. 1,065,820 20,815 * Cavium Inc. 443,832 20,705 * Acxiom Corp. 1,120,785 20,533 Intersil Corp. Class A 1,574,795 20,205 Power Integrations Inc. 371,960 20,023 * Radware Ltd. 1,209,700 19,827 * Web.com Group Inc. 726,179 19,280 * Fortinet Inc. 784,225 19,253 Methode Electronics Inc. 583,622 18,664 * Gartner Inc. 262,871 17,986 * Akamai Technologies Inc. 294,831 17,401 * Palo Alto Networks Inc. 199,625 16,142 *,^ InvenSense Inc. 681,000 15,670 * Qlik Technologies Inc. 573,400 15,172 * Semtech Corp. 625,882 13,976 * Vistaprint NV 269,100 13,256 * Nanometrics Inc. 826,028 12,853 * PROS Holdings Inc. 484,600 12,415 * LinkedIn Corp. Class A 68,062 12,295 * SolarWinds Inc. 292,986 12,053 * Infoblox Inc. 961,600 11,655 Brocade Communications Systems Inc. 1,210,600 11,150 * Synchronoss Technologies Inc. 264,089 10,672 * Conversant Inc. 451,860 10,560 *,^ 3D Systems Corp. 208,515 10,453 * Trimble Navigation Ltd. 334,730 10,343 Microchip Technology Inc. 229,500 10,332 ^ MercadoLibre Inc. 109,700 10,147 MAXIMUS Inc. 241,289 9,980 Littelfuse Inc. 110,000 9,561 * comScore Inc. 258,391 9,351 * Riverbed Technology Inc. 510,000 9,129 * LivePerson Inc. 772,020 9,094 *,^ Gigamon Inc. 774,945 8,943 FLIR Systems Inc. 264,300 8,796 * IPG Photonics Corp. 125,500 8,452 Blackbaud Inc. 227,015 8,334 * Diodes Inc. 323,485 8,249 * Progress Software Corp. 355,000 8,229 * Guidewire Software Inc. 202,200 8,189 *,^ Endurance International Group Holdings Inc. 566,630 7,723 * Interactive Intelligence Group Inc. 168,944 7,665 *,^ Allot Communications Ltd. 573,400 7,414 * WebMD Health Corp. 144,968 7,224 * EPAM Systems Inc. 186,300 7,202 * ANSYS Inc. 90,565 6,968 * NetScout Systems Inc. 159,844 6,798 * Imperva Inc. 283,400 6,283 National Instruments Corp. 189,100 6,021 * Cornerstone OnDemand Inc. 134,600 5,632 * Virtusa Corp. 178,000 5,568 *,^ Care.com Inc. 576,757 5,473 * CalAmp Corp. 321,416 5,467 * Information Services Group Inc. 1,226,629 5,360 * FireEye Inc. 150,500 5,343 * Tableau Software Inc. Class A 79,400 5,161 Solera Holdings Inc. 78,607 5,031 * II-VI Inc. 362,366 4,972 * Cree Inc. 104,400 4,931 FEI Co. 59,800 4,581 * VeriFone Systems Inc. 136,300 4,567 * iGATE Corp. 121,305 4,328 * Entropic Communications Inc. 1,512,830 4,221 Broadridge Financial Solutions Inc. 100,500 4,057 * ARRIS Group Inc. 114,700 3,919 Jack Henry & Associates Inc. 62,900 3,670 * Move Inc. 250,900 3,663 * RF Micro Devices Inc. 318,130 3,550 *,^ Advanced Micro Devices Inc. 856,000 3,347 CDW Corp. 108,100 3,339 Booz Allen Hamilton Holding Corp. Class A 147,241 3,275 * CommScope Holding Co. Inc. 132,817 3,273 * RealPage Inc. 202,963 3,269 * E2open Inc. 201,187 3,255 DST Systems Inc. 34,996 3,152 * Zebra Technologies Corp. 39,200 3,139 * Manhattan Associates Inc. 103,852 3,049 Anixter International Inc. 31,931 2,745 * Take-Two Interactive Software Inc. 122,500 2,742 * ChannelAdvisor Corp. 119,357 2,737 * Plexus Corp. 65,500 2,576 * Envestnet Inc. 54,382 2,372 *,^ Glu Mobile Inc. 405,100 2,273 Pegasystems Inc. 91,400 1,953 * AVG Technologies NV 110,000 1,870 * Benefitfocus Inc. 47,600 1,834 * Unisys Corp. 84,040 1,789 * Vantiv Inc. Class A 48,800 1,600 * Measurement Specialties Inc. 13,735 1,181 CSG Systems International Inc. 44,500 1,159 * Maxwell Technologies Inc. 97,200 1,058 Advent Software Inc. 26,200 850 * Perficient Inc. 50,000 849 * Aerohive Networks Inc. 98,100 824 * Blackhawk Network Holdings Inc. 26,500 751 * Lionbridge Technologies Inc. 128,600 737 * ShoreTel Inc. 117,900 729 * Synaptics Inc. 9,900 715 * Comverse Inc. 27,800 714 * MicroStrategy Inc. Class A 4,400 630 * Barracuda Networks Inc. 21,400 594 * Silicon Image Inc. 99,100 494 * Varonis Systems Inc. 16,302 344 * Ultra Clean Holdings Inc. 35,000 303 * MaxLinear Inc. 31,600 300 * Applied Micro Circuits Corp. 33,300 278 QAD Inc. Class A 11,900 225 * Callidus Software Inc. 15,800 169 Materials (6.3%) * Graphic Packaging Holding Co. 6,390,464 76,686 PolyOne Corp. 1,474,515 55,958 Ball Corp. 904,735 55,424 Minerals Technologies Inc. 947,830 55,041 Ashland Inc. 418,005 43,744 Methanex Corp. 670,860 43,653 Steel Dynamics Inc. 2,033,140 43,123 Smurfit Kappa Group plc 1,954,421 42,340 * WR Grace & Co. 450,285 40,976 * KapStone Paper and Packaging Corp. 1,223,854 36,397 Worthington Industries Inc. 942,470 36,049 OM Group Inc. 1,051,300 29,720 * Constellium NV Class A 1,011,100 29,302 Allegheny Technologies Inc. 699,810 26,348 Carpenter Technology Corp. 420,860 22,785 US Silica Holdings Inc. 360,220 20,252 Schweitzer-Mauduit International Inc. 400,514 16,353 Eagle Materials Inc. 172,182 15,638 FMC Corp. 213,760 13,941 * Calgon Carbon Corp. 404,821 8,582 Airgas Inc. 79,700 8,522 Valspar Corp. 87,300 6,552 Balchem Corp. 97,900 4,895 Sealed Air Corp. 138,000 4,433 Packaging Corp. of America 65,300 4,320 Quaker Chemical Corp. 54,515 3,849 * Owens-Illinois Inc. 104,300 3,253 Westlake Chemical Corp. 32,400 2,831 Avery Dennison Corp. 57,200 2,700 International Flavors & Fragrances Inc. 17,600 1,777 * Berry Plastics Group Inc. 72,500 1,761 * Ferro Corp. 115,600 1,450 * Stillwater Mining Co. 71,000 1,271 NewMarket Corp. 3,273 1,267 Cytec Industries Inc. 9,800 988 Scotts Miracle-Gro Co. Class A 5,300 282 Other (1.7%) ^ iShares Russell 2000 ETF 1,228,720 136,499 3 Vanguard Small-Cap Growth ETF 463,200 55,917 *,4 Pure Storage Inc. Private Placement 437,384 6,878 *,4 Dropbox Private Placement 425,730 6,786 Telecommunication Services (0.8%) * SBA Communications Corp. Class A 445,610 47,649 * Vonage Holdings Corp. 9,652,091 33,589 * 8x8 Inc. 590,259 4,769 Inteliquent Inc. 191,600 2,033 * Level 3 Communications Inc. 37,200 1,636 * FairPoint Communications Inc. 109,400 1,597 IDT Corp. Class B 38,000 593 Utilities (0.6%) ITC Holdings Corp. 1,137,620 41,068 ^ NRG Yield Inc. Class A 567,092 29,631 Otter Tail Corp. 14,274 399 Total Common Stocks (Cost $9,205,981) Coupon Temporary Cash Investments (5.2%) 1 Money Market Fund (4.9%) 5,6 Vanguard Market Liquidity Fund 0.118% 588,003,124 588,003 Face Maturity Amount Date ($000) Repurchase Agreement (0.2%) Deutsche Bank Securities, Inc. (Dated 7/31/14, Repurchase Value $30,500,000, collateralized by Federal Home Loan Mortgage Corp. 6.000%, 11/15/17, and Government National Mortgage Assn. 3.500%-4.500%, 5/20/38-5/20/44, with a value of $31,110,000) 0.100% 8/1/14 30,500 30,500 U.S. Government and Agency Obligations (0.1%) 7,8 Fannie Mae Discount Notes 0.080% 10/6/14 2,000 2,000 7,8 Fannie Mae Discount Notes 0.075% 10/15/14 100 100 8,9 Federal Home Loan Bank Discount Notes 0.065% 8/29/14 2,600 2,600 9 Federal Home Loan Bank Discount Notes 0.086% 9/12/14 250 250 8,9 Federal Home Loan Bank Discount Notes 0.085% 9/19/14 6,000 6,000 8,9 Federal Home Loan Bank Discount Notes 0.080% 9/24/14 100 100 Total Temporary Cash Investments (Cost $629,552) Total Investments (102.5%) (Cost $9,835,533) Other Assets and Liabilities-Net (-2.5%) 5 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $231,192,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.7% and 3.8%, respectively, of net assets. 2 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 3 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 4 Restricted security represents 0.1% of net assets. 5 Includes $246,260,000 of collateral received for securities on loan. 6 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 7 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 8 Securities with a value of $8,400,000 have been segregated as initial margin for open futures contracts. 9 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government.
